Title: From George Washington to Henry Laurens, 26 November 1778
From: Washington, George
To: Laurens, Henry


  
    Sir,
    Head Quarters [Fredericksburg, N.Y.] Novr 26th 1778
  
Mr John Dodge will have the honor of delivering this Letter to your Excellency—His history is—that he is a native of Connecticut—and about eight years ago, as he informs me settled in the Country between Detroit and Pitsburg as an Indian trader—That he carried on commerce till January 1776, when, for his attachment to our cause and the measures he had taken to promote it, he became obnoxious to the Enemy—was seized by order of the Governor of Detroit—was thrown into prison and there continued till the beginning of May last, when he was sent to Quebec. That on the 9th of October he escaped from thence and got into our settlements through the aid of a french Cognawaga, who came with him here on friday last.
I find Mr Dodge an intelligent young man—intimately acquainted with all the tract of Country between Pitsburg and Detroit and with that lying on Lake Erie, also with most of the savage Tribes in those parts, & with their languages. He is likewise well acquainted with the communication from Fort Stanwix to Oswego and Niagara.
I believe Mr Dodge’s history to be true—and, from a variety of circumstances, I am persuaded of his firm attachment to us; and I would take the liberty to suggest to Congress—that I think he may be of very important service to us in any enterprize we may undertake in the western Quarter—or against the force on Lake Erie or Lake Ontario. This consideration, with that of his losses and sufferings, which I am inclined to believe have been considerable, seems to make him worthy of notice and attention. His information is good and clear in several points which I know myself, and in many others, from the manner in which he delivered it, far superior and much more satisfactory than what I have been able to derive from any other person.
  
  
  
  As I have observed before, Mr Dodge appears to me a valuable intelligencer—and if Congress are pleased to honor him with an opportunity—he will give them an account of the state of the Posts at Detroit & Niagara when he left them, and of that at Mishilimackinac; of the Enemy’s naval force on Lakes Erie and ontario; and of such other matters in Canada, as he was able to inform himself of—either by his own observation—or the relation of others.
General Gates supplied Mr Dodge with some money to defray his expences from Boston to this place—and I have advanced him to day one hundred & fifty dollars more to carry him to Philadelphia. I have the honor to be with great respect & esteem Your Excellencys Mo. Obet Servt
  
    Go: Washington
  
  
P.s. Mr Dodge means to call on Colo. Butler of the light Troops, with whom he says he is well acquainted. He also says he is extremely well acquainted with Colo. Wood of Virginia; but he is not in Camp; and he adds that he was at Pitsburg in 1775 when Doctor Walker—Mr Wilson & Lewis Morris Esqr. were there as Commissioners—and engaged at that time, to use his influence to keep the Savages quiet—&c.
  
